Title: Statement of Account with Thomas Carpenter, 31 March 1804
From: 
To: 


          
          
            
              
              Thomas Jefferson Esq.Dr.
              
              
            
            
              1803
              
              
              
            
            
              October 17th.
              To Thomas Carpenter
              
            
            
              "
              To a pr of twilled Corduroy Breeches
              $  6.50
            
            
              "
              a Black Crape
                  50
            
            
              "
              To 2 pr fustain drawers
                4.50
            
            
              "
              To a scarlet super. Cloth embroidered Waistcoat
                9.50
            
            
              Decr. 1
              To making 4 Livery Coats & all materials, as before
              18.27
            
            
              
              To making 4 Waistcoats & Do —— 
              9.60
            
            
              
              To making 4 pr of Pantaloons & Do ——
                8.80
            
            
              
              8 yds Silver Lace
                4.80
            
            
              
              8 yds blue Cloth @ 5$
              40.—
            
            
              
              2¾ yds of Scarlet Do. for Waistcoats & facings
              13.75
            
            
            
              1804
              
              
              
            
            
              Jany. 16
              To a pr of Sattinette Sheravaloes
               5.50
            
            
                "   24
              Putting new Collars & hand facings to two Coats
               3.50
            
            
              March 11
              To a pr of best twilled Corduroy Breeches
               6.75
            
            
                "    31
              Putting pockets to a surtout Coat
                  75
            
            
              
              Repairing a surtout for John
                  50
            
            
              
              
              $133.22
            
          
          
            to wit for myself  32.servts.101.22133.22
               
          
            Mr. Barnes will be pleased to pay the above to Thomas Carpenter or order
          
          
            Th: Jefferson
            Mar. 31. 04.
          
        